     Case: 4:20-cv-01947-MTS Doc. #: 6 Filed: 01/27/21 Page: 1 of 1 PageID #: 16




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

    JOSEPH MICHAEL DEVON ENGEL,                          )
                                                         )
                   Plaintiff,                            )
                                                         )
            v.                                           )           No. 4:20 CV 1947 MTS
                                                         )
    TRANS UNION, et al.,                                 )
                                                         )
                   Defendants.                           )

                                    MEMORANDUM AND ORDER

         This matter comes before the Court on its own motion. On January 22, 2021, the Court

denied Plaintiff’s motion for leave to proceed in forma pauperis and dismissed his complaint

pursuant to 28 U.S.C. § 1915(g). Doc. [3]. The Court noted in the Order that Plaintiff accrued three

strikes as of December 21, 2020.1 It appears, however, that Plaintiff signed and dated the instant

action on December 20, 2020, before accruing the third strike. Therefore, the Court will vacate its

dismissal of Plaintiff’s complaint, and direct the Clerk of Court to reopen this case.

         Accordingly,

         IT IS HEREBY ORDERED that the 28 U.S.C. § 1915(g) dismissal entered on January

22, 2021 is VACATED.

         IT IS FURTHER ORDERED that the Clerk of Court shall reopen this case.

          Dated this 27th day of January, 2021.


                                                         MATTHEW T. SCHELP
                                                         UNITED STATES DISTRICT JUDGE



1
 The three cases are: (1) Engel v. Governor of Missouri, et al., No. 1:20-cv-217-HEA (E.D. Mo. Dec. 15, 2020); (2)
Engel v. United States of America, et al., No. 4:20-cv-1742-MTS (E.D. Mo. Dec. 18, 2020); and (3) Engel v. Missouri
Courts, et al., No. 4:20-cv-1258-SPM (E.D. Mo. Dec. 21, 2020).
